Case 2:15-cv-06076-MCA-MAH Document 385-8 Filed 07/12/19 Page 1 of 5 PageID: 6657




                               EXHIBIT 8
Брата Дубового будут судить за попытку подкупа детектива НАБУ в деле по “Края... Page 1 of 4
Case 2:15-cv-06076-MCA-MAH Document 385-8 Filed 07/12/19 Page 2 of 5 PageID: 6658




  ИНФОРМАЦИОННАЯ ВОЛНА

                                                                  ЛЕНТА НОВОСТЕЙ
   Брата Дубового будут
   судить за попытку                                              Що відбулося на з’їзді
                                                                  проросійських політичних

   подкупа детектива НАБУ                                         партій Труханова, Кернеса,
                                                                  Новинського, Мураєва у Києві
   в деле по “Краяну”                                             10.06.2019


                                                                  Одеський політик закликав не
       10.01.2019    admin     Без рубрики     0
                                                                  вестися на Стокгольмський
                                                                  синдром: точка зору
   Суд назначил на 27 февраля на 15:00 подготовительное           09.06.2019
   заседание в уголовном производстве по обвинению депутата
   Одесского областного совета Олега Бабенко и брата бывшего      З’їзд Труханова, Кернеса,
   народного депутата Александра Дубового Павла в                 Ахметова, Новинського,
   предложении взятки детективу Национального                     Хомутинніка і Мураєва знову
   антикоррупционного бюро.                                       перенесли
                                                                  09.06.2019

   Соответствующее решение принял Печерский районный суд
                                                                  Гаряча сесія одеської мерії:
   города Киева, сообщает «Слово и Дело».
                                                                  забудова узбережжя,
                                                                  мільярдний транш та
   Как известно, Бабенко и Дубового обвиняют в предложении
                                                                  комунальна власність на
   500 тысяч долларов взятки по предварительному сговору
                                                                  розпродаж
   руководителю Главного подразделения детективов НАБУ
                                                                  08.06.2019
   Андрею Калужинскому. Указанные средства, по версии
   следствия, они предложили за снятие ареста с денег ООО         З’їзд політичної партії
   «Девелопмент Элит» в размере 185 миллионов гривен. Эти         Труханова-Кернеса з іншими
   деньги были получены компанией от Одесского городского




https://volna.od.ua/2019/01/brata-dubovogo-budut-sudit-za-popytku-podkupa-detektiva-na... 6/10/2019
Брата Дубового будут судить за попытку подкупа детектива НАБУ в деле по “Края... Page 2 of 4
Case 2:15-cv-06076-MCA-MAH Document 385-8 Filed 07/12/19 Page 3 of 5 PageID: 6659


   совета за продажу двух административных зданий                 «ватними» політсилами
   обанкротившегося завода «Краян» для расположения в них         перенесли з Одеси до Києва
   нового здания местной мэрии по завышенной цене.                08.06.2019

   На средства был наложен арест в рамках уголовного
                                                                  Співаки-гастролери в РФ
   производства по обвинению городского головы Одессы
                                                                  розважатимуть присутніх на
   Геннадия Труханова, его заместителя Павла Вугельмана и
                                                                  з’їзді Труханова і Кернеса в
   других лиц в завладении 185 млн грн одесского бюджета.
                                                                  Одесі
   Также за взятку обвиняемые якобы хотели договориться о
                                                                  07.06.2019
   закрытии дела в отношении Труханова и других лиц.
                                                                  Лідери політичних партій
   Напомним, 12 января 2018 года Генеральная прокуратура          Одещини звернулись до
   разоблачила на предложении взятки детективу НАБУ               Зеленського щодо
   депутата Одесского облсовета Бабенко и его сообщника,          призначення Голови ОДА:
   которому удалось сбежать. Однако 15 июня 2018                  відео
   года Генпрокуратура таки задержала пособника депутата,         07.06.2019

   брата бывшего нардепа Дубового Павла.
                                                                  Кернес і Труханов скликають

   Напомним также, что в апреле 2018 года на судебном             велике віче в Одесі: що

   заседании по делу Одесского городского головы Геннадия         відомо
                                                                  06.06.2019
   Труханова прокурор Специализированной антикоррупционной
   прокуратуры обнародовал переписку в мессенджере с              Одесити вимагають від
   телефона, принадлежащего одному из фигурантов, по              Зеленського провести
   фамилии Дубовой. Из переписки в телефоне видно как             відкритий конкурс на посаду
   бывший нардеп Александр Дубовой вместе с депутатом             голови ОДА
   Одесского облсовета, бывшим директором завода «Краян»          05.06.2019
   Олегом Бабенко, подозреваемого в попытке подкупа
   детектива НАБУ , адвокатом Бабенко Михаилом Коротюком,         Одесити вимагають

   юристом ООО «Девелопмент Элит» Игорем Кравченко и              звільнення «міністра вбивць»

   судьей Людмилой Кизюн пытаются повлиять на решение,            Авакова: промовистий

   принятое Соломенским судом, договариваясь о                    фоторепортаж
                                                                  05.06.2019
   необходимости снятия ареста со 185 миллионов гривен,
   находящихся на счетах компании ООО «Девелопмент Элит».



   comments powered by HyperComments




                                                                      Гаряча
                                                                      сесія


https://volna.od.ua/2019/01/brata-dubovogo-budut-sudit-za-popytku-podkupa-detektiva-na... 6/10/2019
Брата Дубового будут судить за попытку подкупа детектива НАБУ в деле по “Края... Page 3 of 4
Case 2:15-cv-06076-MCA-MAH Document 385-8 Filed 07/12/19 Page 4 of 5 PageID: 6660


   ∠ PREVIOUS                                           NEXT ∠
   Германия видит в Михайлике          На президентських виборах
                                                                      одеської
   новое поколение украинских      партію «Народний Рух України»      мерії:
   политиков                      представлятиме Віктор Кривенко
                                                                      забудова
                                                                      узбережжя,
                                                                      мільярдний
                                                                      транш та
                                                                      комунальна
                                                                      власність
                                                                      на
                                                                      розпродаж
                                                                      На самому початку
                                                                      тижня, 10 червня, в
                                                                      Одесі відбудеться
                                                                      чергова сесія
                                                                      Одеської міськради.
                                                                      Спочатку вона була
                                                                      запланована на 5
                                                                      червня, але з
                                                                      невідомих причин
                                                                      дату […]




                                                                   ОБРАТНАЯ СВЯЗЬ


                                                                   Ваше имя (обязательно)



                                                                   Ваш e-mail (обязательно)




https://volna.od.ua/2019/01/brata-dubovogo-budut-sudit-za-popytku-podkupa-detektiva-na... 6/10/2019
Брата Дубового будут судить за попытку подкупа детектива НАБУ в деле по “Края... Page 4 of 4
Case 2:15-cv-06076-MCA-MAH Document 385-8 Filed 07/12/19 Page 5 of 5 PageID: 6661


                                                                    Тема



                                                                    Сообщение

                                                                                           




                                                                                           

                                                                           ОТПРАВИТЬ




        bigmir)net




   volna.od.ua © 2019 | Все права защищены © Информационная Волна




https://volna.od.ua/2019/01/brata-dubovogo-budut-sudit-za-popytku-podkupa-detektiva-na... 6/10/2019
